Case: 1:17-cv-08085 Document #: 192-21 Filed: 05/04/19 Page 1 of 6 PageID #:1873




                    EXHIBIT Y
Case: 1:17-cv-08085 Document #: 192-21 Filed: 05/04/19 Page 2 of 6 PageID #:1874




                                                                          CCPD_003162
Case: 1:17-cv-08085 Document #: 192-21 Filed: 05/04/19 Page 3 of 6 PageID #:1875




                                                                          CCPD_003163
Case: 1:17-cv-08085 Document #: 192-21 Filed: 05/04/19 Page 4 of 6 PageID #:1876




                                                                          CCPD_003164
Case: 1:17-cv-08085 Document #: 192-21 Filed: 05/04/19 Page 5 of 6 PageID #:1877




                                                                          CCPD_003165
Case: 1:17-cv-08085 Document #: 192-21 Filed: 05/04/19 Page 6 of 6 PageID #:1878




                                                                          CCPD_003166
